DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/29/2019 are accepted.

Response to Amendment
This Office Action responses to the Applicant’s Amendment filed on 01/29/2021 in which claims 1, 3-8, and 10-17 have been amended, claim 2 has been canceled and entered of record
Claim 16 has been amended herein to overcome the rejections under 35 U.S.C 112(b). Based on the amended claim, the rejections under 35 U.S.C 112(b) for claim 16 are withdrawn.
Claims 5 and 17 have been amended herein to correct the informalities. Based on the amended claims, the objections to the claims are withdrawn.
Claims 1 and 3-17 are pending for examination.

Allowable Subject Matter
Claims 1 and 3-17 are allowed.
Applicants have amended independent claims 1, 16, and 17 to incorporate the allowable subject matters of original claim 2 and their intervening claims, as indicated in 
The record of prosecution as a whole makes clear the reason for the indication of allowable subject matter. See the Office Action mailed on November 13, 2020.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
         Regarding independent claims 1, 16, and 17, the prior art does not teach or suggest the claimed invention having “wherein the system has an output voltage lower than an output voltage of the power source at least when the first detection unit had detected that the power source may be in the islanding operation”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 3-15, the claims have been found allowable due to their dependencies to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836